Exhibit 10.2


SHARE EXCHANGE AGREEMENT

This Share Exchange Agreement (the “Agreement”) dated as of the ___th day of
December 2008, by and among Red Rock Pictures Holdings, Inc., a Nevada
corporation (the “Company”), ComedyNet.TV, Inc., a Delaware corporation
(“ComedyNet”), and the shareholders of ComedyNet named on the signature page of
this Agreement (collectively, the “Shareholders” and each, individually, a
“Shareholder”).  

WITNESSETH:

WHEREAS, the Shareholders are the holders of all of the issued and outstanding
capital stock of ComedyNet (the “ComedyNet Shares”);

WHEREAS, the Company is acquiring a controlling interest in the ComedyNet;

WHEREAS, the Company shall issue 68,000,000 shares of its common stock, par
value $0.001 per share (the “Common Stock”), to the Shareholders in
consideration for all of the ComedyNet Shares; and

WHEREAS, the Company anticipates ComedyNet arranging an investment into the
Company, by a third-party investor, in the form of a Secured Convertible Note
upon closing of the Agreement (the “Closing Date Convertible Note”);

NOW, THEREFORE, for the mutual consideration set out herein, the parties agree
as follows:

1.                       Exchange of Shares and Issuance to the Shareholders.

(a)  Issuance of Shares by the Company. On and subject to the conditions set
forth in this Agreement, the Company will issue to the Shareholders, in exchange
for _____ ComedyNet Shares, which represents all of the issued and outstanding
capital stock of ComedyNet, an aggregate of 68,000,000 shares of Common Stock.
Such shares of Common Stock shall be used to pay all outstanding ComedyNet debt
including notes, personal obligations of Mark Graff, and purchase of certain
ComedyNet equity holdings prior to the issuance to any Shareholder.  The
remaining shares of Common Stock will be issued to the Shareholders in the
amounts set forth after their respective names in Schedule I to this
Agreement.  The Company shall hold 15,000,000 shares of the Common Stock to be
issued to ComedyNet (the “Hold Back Shares”) pursuant to the terms of an escrow
and holdback agreement, substantially in the form attached hereto as Exhibit E
(“Escrow and Holdback Agreement”), in escrow for a period of one (1) year from
the Closing Date (“Escrow Period”).  The Hold Back Shares shall be used to
offset any liabilities which were not disclosed on the closing balance sheet of
ComedyNet, which shall be dated as of the day immediately preceding the Closing
Date and which are discovered during the Escrow Period.  The number of shares to
be used to offset any undisclosed liabilities discovered during the Escrow
Period shall be calculated based on the total amount of any such undisclosed
liability divided by the closing bid price of the common stock on the day of
discovery of any such undisclosed liability. On the six (6) month anniversary of
the Closing Date, the Company shall release fifty percent (50%) of the Hold Back
Shares held in escrow, minus any shares used to offset any undisclosed
liabilities prior to such escrow release.

--------------------------------------------------------------------------------



          (1).      The Common Stock shall be issued to ComedyNet in the
following  manner:



(i) 530,000 shares of the Company’s Series A Preferred Stock, $0.001 par value
(the “Series A Preferred Stock”).  Each share of Series A Preferred Stock shall
be convertible into 100 shares of the Company’s Common Stock, or an aggregate of
53,000,000 shares of Common Stock pursuant to the terms of the Series A
Preferred Stock certificate of designation, a form of which is attached hereto
as Exhibit D.  The Series A Preferred Stock shall automatically convert into
shares of the Company’s Common Stock at such time as the Company has filed a
certificate of amendment with the State of Nevada to increase the authorized
shares of common stock of the Company to a minimum of 500,000,000 shares.

(ii)  15,000,000 shares of the Company’s Common Stock shall be issued in the
names and amounts as set forth on Schedule I and held by the Company pursuant to
the terms of the Escrow and Holdback Agreement.  

(b)  Transfer of ComedyNet Shares by the Shareholders. Subject to the conditions
set forth in this Agreement, the Shareholders will transfer to the Company all
of the ComedyNet Shares in exchange for shares of 15,000,000 shares of Common
Stock and 530,000 shares of Series A Preferred Stock.  Each Shareholder holds
the number of ComedyNet Shares set forth after his or her name in Schedule I to
this Agreement.

(c)  Closing Date Convertible Note.  On the Closing Date (as defined below), in
addition to the share exchange as contemplated by Sections 1(a) and (b) above,
ComedyNet or its Shareholders shall arrange an investment into the Company by a
third-party investor (the “Investor”), in the form of a secured convertible note
(the “Secured Convertible Note”), attached hereto on Exhibit B, $100,000 of
which will be delivered to the Company prior to the Closing Date.  The Secured
Convertible Note shall have a principal amount of Two Hundred Thousand
($200,000) dollars and bear interest of 10% per annum with a term of 12
months.  In addition, on or prior to the Closing Date, the Investor shall fund
an additional $100,000 every 60 days after the Closing Date, up to an aggregate
of $300,000 on terms to be mutually agreed upon between the Investor and the
Company. The Secured Convertible Note shall be convertible at $0.25 per share
and the Company can repay the note in cash at any time prior to its
maturity.  In the event that the Company undertakes a financing of at least
$1,000,000, all principal and interest owed pursuant to the Secured Convertible
Note and all other outstanding notes between the investor and the Company will
be immediately due and payable and paid in full.   

--------------------------------------------------------------------------------



(d)  Closing. The issuance of the Common Stock to the Shareholders, the transfer
of the ComedyNet Shares to the Company and the execution of the Secured
Convertible Note will take place at a closing (the “Closing”) to be held at the
offices of Anslow & Jaclin, LLP, 195 Route 9 South, Suite 204, Manalapan, New
Jersey 07726 as soon as possible after or contemporaneously with the
satisfaction or waiver of all of the conditions to closing set forth in Section
3 of this Agreement (the “Closing Date”).  

2.                       Representations and Warranties of the Company. The
Company hereby represents, warrants, covenants and agrees as follows:

  (a)

Organization and Authority.

  (i) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada. The Company does not have any
equity investment or other interest, direct or indirect, in, or any outstanding
loans, advances or guarantees to or on behalf of, any domestic or foreign
corporation, Limited Liability Company, association, partnership, joint venture
or other entity.   (ii) Complete and correct copies of the Company’s certificate
of incorporation and by-laws are available for review on the EDGAR system
maintained by the U.S. Securities and Exchange Commission (the “Commission”).  
(iii) The Company has full power and authority to carry out the transactions
provided for in this Agreement, and this Agreement constitutes the legal, valid
and binding obligations of the Company, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency and
other laws of general application affecting the enforcement of creditor’s rights
and except that any remedies in the nature of equitable relief are in the
discretion of the court. All necessary action required to be taken by the
Company for the consummation of the transactions contemplated by this Agreement
has been taken.   (iv) The execution and performance of this Agreement will not
constitute a breach of any agreement, indenture, mortgage, license or other
instrument or document to which the Company is a party or by which its assets
and properties are bound, and will not violate any judgment, decree, order,
writ, rule, statute, or regulation applicable to the Company or its properties.
The execution and performance of this Agreement will not violate or conflict
with any provision of the certificate of incorporation or by-laws of the
Company.   (v) The Securities, when issued pursuant to this Agreement, will be
duly and validly authorized and issued, fully paid and non-assessable. The
issuance of the Securities to Shareholders is exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to an exemption provided by Section 4(2) and Rule 506 promulgated
thereunder.

--------------------------------------------------------------------------------



  (vi) The authorized capital stock of the Company consists of 120,000,000
shares of Common Stock, $0.001 par value of which 101,484,335 shares are
currently issued and outstanding and 5,000,000 shares of preferred stock, $0.001
par value of which no shares are issued. Except as provided in, contemplated by,
or set forth in this Agreement or the Company SEC Documents (as defined below),
the Company has no outstanding or authorized warrants, options, other rights to
purchase or otherwise acquire capital stock or any other securities of the
Company, preemptive rights, rights of first refusal, registration rights or
related commitments of any nature. All issued and outstanding shares were either
(i) registered under the Securities Act, or (ii) issued pursuant to valid
exemptions from registration thereunder.   (vii) No consent, approval or
agreement of any person, party, court, governmental authority, or entity is
required to be obtained by the Company in connection with the execution and
performance by the Company of this Agreement or the execution and performance by
the Company of any agreements, instruments or other obligations entered into in
connection with this Agreement.   (b)

SEC Documents.

  (i) The Company is registered pursuant to Section 12 of the Exchange Act and
it is current with its reporting obligations under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). None of the Company’s filings made
pursuant to the Exchange Act (collectively, the “Company SEC Documents”)
contains any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Company SEC Documents, as of their respective dates, complied in all material
respects with the requirements of the Exchange Act, and the rules and
regulations of the Commission thereunder, and are available on the Commission’s
EDGAR system.   (ii) The Company SEC Documents include the Company’s audited
consolidated financial statements for the fiscal year ended August 31, 2008 (the
“Financial Statements”), including, in each case, a balance sheet and the
related statements of income, stockholders’ equity and cash flows for the period
then ended, together with the related notes. The Audited Financial Statements
have been certified by DNTW Chartered Accountants, LLP (“DNTW”). The Financial
Statements are in accordance with all books, records and accounts of the
Company, are true, correct and complete and have been prepared in accordance
with generally accepted accounting principles in the United States (“GAAP”),
consistently applied. DNTW is independent as to the Company under the rules of
the Commission pursuant to the Securities Act and is registered with the PCAOB.
The Financial Statements present fairly the financial position of the Company at
the respective balance sheet dates, and fairly present the results of the
Company’s operations, changes in stockholders’ equity and cash flows for the
periods covered.



--------------------------------------------------------------------------------



  (iii) At the close of business on August 31, 2008 the date of the financial
statements included in the Company’s most recent Form 10-K filing, the Company
did not have any material liabilities, absolute or contingent, of the type
required to be reflected on balance sheets prepared in accordance with GAAP
which are not fully reflected, reserved against or disclosed on the August 31,
2008 balance sheet. The Company has not guaranteed or assumed or incurred any
obligation with respect to any debt or obligations of any Person, except
endorsements made in the ordinary course of business in connection with the
deposit of items for collection. The Company does not have any debts, contracts,
guaranty, standby, indemnity or hold harmless commitments, liabilities or
obligations of any kind, character or description, whether accrued, absolute,
contingent or otherwise, or due or to become due except to the extent set forth
or noted in the Financial Statements, and not heretofore paid or discharged.  
(c)

Absence of Changes. Since August 31, 2008, except as set forth in the Company
SEC Documents and to the best of Company’s knowledge, there have not been:

  (i) any change in the consolidated assets, liabilities, or financial condition
of the Company, except changes in the ordinary course of business which do not
and will not have a material adverse effect on the Company;   (ii) any damage,
destruction, or loss, whether or not covered by insurance, materially and
adversely affecting the assets or financial condition of the Company (as
conducted and as proposed to be conducted);   (iii) any change or amendment to a
material contract, charter document or arrangement not in the ordinary course of
business to which the Company is a party other than contracts which are to be
terminated at or prior to the Closing;   (iv) any loans made by the Company to
any of affiliate of the Company or any of the Company’s employees, officers,
directors, shareholders or any of its affiliates;   (v) any declaration or
payment of any dividend or other distribution or any redemption of any capital
stock of the Company;



--------------------------------------------------------------------------------



  (vi) any sale, transfer, or lease of any of the Company’s assets other than in
the ordinary course of business;   (vii) any other event or condition of any
character which might have a material adverse effect on the Company;   (viii)
any satisfaction or discharge of any lien, claim or encumbrance or payment of
any obligation by Company except in the ordinary course of business and that is
not material to the assets or financial condition of the Company; or   (ix) any
agreement or commitment by the Company to do any of the things described in this
Section 2(c).   (d)

Property. Except as set forth in the Company SEC Documents, the Company does not
own any real estate and is not a party to any lease agreement.

  (e)

Taxes. The Company has filed all federal, state, county and local income,
excise, franchise, property and other tax, governmental and/or related returns,
forms, or reports, which are due or required to be filed by it prior to the date
hereof, except where the failure to do so would have no material adverse impact
on the Company, and has paid or made adequate provision in the financial
statement included in the Company SEC Documents for the payment of all taxes,
fees, or assessments which have or may become due pursuant to such returns or
pursuant to any assessments received. The Company is not delinquent or obligated
for any tax, penalty, interest, delinquency or charge.

  (f)

Contracts and Commitments. Except as contemplated under this Agreement or set
forth in the Company SEC Documents, the Company is not a party to any contract
or agreement.

  (g)

No Adverse Change. Since May 31, 2008, there has not been any Material Adverse
Change in the financial condition of the Company. A Material Adverse Change
shall mean a material adverse change in the business, financial condition,
operations or prospects of a person.

  (h)

No Defaults. The Company is not in violation of its certificate of incorporation
or by-laws or any judgment, decree or order, applicable to it.

  (i)

Litigation. Except as set forth in the Company SEC Documents, there are no
material (i.e., claims which, if adversely determined based on the amounts
claimed, would exceed five thousand dollars ($5,000) in the aggregate) claims,
actions, suits, proceedings, inquiries, labor disputes or investigations
(whether or not purportedly on behalf of the Company) pending or, to Company’s
knowledge, threatened against the Company or any of its assets, at law or in
equity or by or before any governmental entity or in arbitration or mediation.



--------------------------------------------------------------------------------



  (j)

Compliance with Laws. The Company, to its knowledge, is in full compliance with
all laws applicable to it (including, without limitation, with respect to
zoning, building, wages, hours, hiring, firing, promotion, equal opportunity,
pension and other benefit, immigration, nondiscrimination, warranties,
advertising or sale of products, trade regulations, anti-trust or control and
foreign exchange or, to the Company’s knowledge, environmental, health and
safety requirements).

  (k)

Contracts and Commitments. The Company is not a party to any contract of
agreement other than agreements that will be terminated at or prior to the
Closing.

  (l)

Intellectual Property. The Company has no intellectual property rights.

  (m)

No Broker. Neither the Company nor any of its agents or employees has employed
or engaged any broker or finder or incurred any liability for any brokerage
fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement. The Company shall indemnify and hold the
Shareholders harmless against any loss, damage, liability or expense, including
reasonable fees and expenses of counsel, as a result of any brokerage fees,
commissions or finders’ fees which are due as a result of the consummation of
the transaction contemplated by this Agreement.

  (n)

Reliance by Shareholders. The representations and warranties set forth in this
Section 2 taken together, do not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
herein and therein, when taken together, not misleading, and there is no fact
which materially and adversely affects the business, operations or financial
condition of the Company. Shareholders may rely on the representations set forth
in this Section 2 notwithstanding any investigation it may have made.

  3.

Closing Deliveries.

  (a) On the Closing Date, the Company shall deliver or cause to be delivered to
each Shareholder:   (i) a certificate registered in the name of each Shareholder
representing the number of shares of Common Stock and Series A Preferred Stock
set forth on Schedule I;   (ii) a legal opinion of counsel to the Company
acceptable to the Shareholders;   (iii) a signed copy of the Escrow and Holdback
Agreement;   (iv) a signed copy of the Convertible Note; and



--------------------------------------------------------------------------------



  (v) a signed copy of the Officer’s certificate as to the representation and
warranties made by the Company herein.   (b) On the Closing Date, each
Shareholder shall deliver or cause to be delivered to the Company:   (i) Within
seventy-five (75) days of the Closing Date, ComedyNet will deliver to the
Company audited financial statements conforming to Generally Accepted Accounting
Principles (GAAP).   (ii) the certificate representing such Shareholder’s shares
of ComedyNet Shares, or if the shares were issued in uncertificated form, a
written representation executed by an officer of ComedyNet that such Shareholder
was issued the number of shares set forth next to its name on Schedule I.   4.

Conditions to the Obligation of the Shareholders to Close. The obligations of
Shareholders under this Agreement are subject to the satisfaction of the
following conditions unless waived by Shareholders:

 

(a) Representations and Warranties. On the Closing Date, the representations and
warranties of the Company shall be true and correct in all material respects on
and as of the Closing Date with the same force and effect as if made on such
date, and the Company shall have performed all of their respective obligations
required to be performed by them pursuant to this Agreement at or prior to the
Closing Date, and Shareholders shall have received a certificate of the Company
to such effect and as to any other matters set forth in this Agreement.

 

(b) No Material Adverse Change. No Material Adverse Change in the business or
financial condition of the Company shall have occurred or be threatened since
the date of this Agreement, and no action, suit or proceedings shall be
threatened or pending before any court, governmental agency or authority or
regulatory body seeking to restrain, prohibit or obtain damages or other relief
in connection with this Agreement or the consummation of the transactions
contemplated by this Agreement or that, if adversely decided, has or may have a
material adverse effect on the Company and its business.

 

(c) Legal Opinion. The Shareholders shall have received a legal opinion from the
Company’s legal counsel, acceptable to the Shareholders

 

(d) Elections and Appointments. On the Closing Date, Emerald shall appoint a
representative to the Board of Directors of the Company.

 

(e) Consulting Agreement. Mark Graff shall have been retained as a consultant to
the Company under the terms of the Consulting Agreement attached hereto as
Exhibit C effective as of the Closing Date.

 

(f) Delivery to the Shareholders of the items set forth in Section 3(a) above.



--------------------------------------------------------------------------------





  5.

Indemnification

  (a) The Company agrees to indemnify, defend and hold harmless ComedyNet and
its Affiliates and, if applicable, their respective directors, officers,
shareholders, employees, attorneys, accountants, agents and representatives and
their heirs, successors and assigns from and against any and all Damages based
upon, arising out of or otherwise in respect of (i) any inaccuracy in or any
breach of any representation or warranty, of the Company contained in this
Agreement, (ii) the failure of the Company to perform or observe fully any
covenant, agreement or provision to be performed or observed by the Company
pursuant to this Agreement, or (iii) any third-party claim arising out of or in
connection with the operation of the Business of the Company on or before the
Closing.   (b) ComedyNet agrees to indemnify, defend and hold harmless the
Company and its Affiliates and, if applicable, their respective directors,
officers, shareholders, employees, attorneys, accountants, agents and
representatives and their heirs, successors and assigns from and against any and
all Damages based upon, arising out of or otherwise in respect of (i) any
inaccuracy in or any breach of any representation or warranty, of ComedyNet
contained in this Agreement, or (ii) the failure of ComedyNet to perform or
observe fully any covenant, agreement or provision to be performed or observed
by ComedyNet pursuant to this Agreement.   6.

Accredited Investor Status. By countersigning this Agreement, each of the
Shareholders, except for Mark Graff and James Hatch, officers of ComedyNet,
severally and not jointly, represent that such Shareholder is an accredited
investor as such is defined in Regulation D promulgated under the Securities Act
of 1933 as amended, because such Shareholder fits one of the definitions set
forth in Exhibit A attached hereto.

  7.

Notices. Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery by telecopy, e-mail or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:



--------------------------------------------------------------------------------



 

if to the Company:

Red Rock Pictures Holdings, Inc.

8228 Sunset Boulevard, 3rd Floor

Los Angeles, CA 90046 Tel: (323) 790-1813 Fax: (323) ___-____    

with a copy to (which shall not constitute notice):

Anslow & Jaclin, LLP Attn: Gregg E. Jaclin, Esq. 195 Route 9 South, Suite 204
Manalapan, New Jersey 07726 Tel: (732) 409-1212 Fax: (732) 577-1188    

if to ComedyNet and the Shareholders:

ComedyNet.TV, Inc. Attn: Mark Graff

444 Broadway, 4th Floor

New York, NY 10013 Tel: (212) ___-___ Fax: (212) ___-____    

with a copy to:

Richardson & Patel LLP Attn: Jody R. Samuels

405 Lexington Avenue, 26th Fl

New York, NY 10174 Phone: (212) 907-6686 Fax: (212) 907-6687



--------------------------------------------------------------------------------



  8.

Miscellaneous.

  (a) This Agreement constitutes the entire agreement between the parties
relating to the subject matter hereof, superseding any and all prior or
contemporaneous oral and prior written agreements, understandings and letters of
intent. This Agreement may not be modified or amended nor may any right be
waived except by a writing which expressly refers to this Agreement, states that
it is a modification, amendment or waiver and is signed by all parties with
respect to a modification or amendment or the party granting the waiver with
respect to a waiver. No course of conduct or dealing and no trade custom or
usage shall modify any provisions of this Agreement.   (b) This Agreement shall
be governed by and construed in accordance with the laws of the State of
California without regard to any principles of conflicts of law applicable to
contracts made and to be performed entirely within such State. Each of the
parties hereby irrevocably consents and agrees that any legal or equitable
action or proceeding arising under or in connection with this Agreement: (i)
shall be brought in the federal or state courts located in the State of
California, by execution and delivery of this Agreement, (ii) irrevocably
submits to and accepts the jurisdiction of said courts, (iii) waives any defense
that such court is not a convenient forum, and (iv) consent to any service of
process method permitted by law.   (c) This Agreement shall be binding upon and
inure to the benefit of the parties hereto, and their respective successors and
permitted assigns.   (d) This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document. Fax or PDF copies of
signatures shall be treated as originals for all purposes.   (e) The various
representations, warranties, and covenants set forth in this Agreement or in any
other writing delivered in connection therewith shall survive the issuance of
the Shares.   (f) The Company shall file a Schedule 14C Information Statement
(“14C”) with the Securities and Exchange Commission (“SEC”) within 10 business
days of the execution of this Agreement to increase the authorized common shares
of the Company to 500,000,000 shares. The Company will file a certificate of
Amendment with the State of Nevada to increase the authorized shares as soon as
possible in accordance with State and SEC rules and regulations.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Securities Exchange Agreement
the day and year first above written.




 

RED ROCK PICTURES HOLDINGS, INC.

 

By:

 

   

COMEDYNET.TV, INC.

 

By:

 



--------------------------------------------------------------------------------





SHAREHOLDER SIGNATURE PAGE TO
RED ROCK PICTURES HOLDINGS, INC./COMEDYNET.TV, INC. SHARE
EXCHANGE AGREEMENT



By: ________________________________________




By: ________________________________________




By: ________________________________________




By: ________________________________________




By: ________________________________________




By: ________________________________________




By: ________________________________________



--------------------------------------------------------------------------------





Schedule I

NAME OF HOLDER COMEDYNET.TV, INC.

SHARES

RED ROCK PICTURES HOLDINGS, INC.
SHARES ISSUED

 

   

 

   

 

   

 

                      TOTAL    

--------------------------------------------------------------------------------



Exhibit A

Accredited investors

A Person who meets any one of the following tests is an accredited investor:

 (a)   The Person is an individual who has a net worth, or joint net worth with
the Person’s spouse, of at least $1,000,000.

 (b)   The Person is an individual who had individual income of more than
$200,000 (or $300,000 jointly with the Person’s spouse) for the past two years,
and the Person has a reasonable expectation of having income of at least
$200,000 (or $300,000 jointly with the Person’s spouse) for the current year.

 (c)   The Person is an officer or director of the Company.

 (d)   The Person is a bank as defined in section 3(a)(2) of the Securities Act
or any savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity.

 (e)   The Person is a broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934.

 (f)   The Person is an insurance company as defined in section 2(13) of the
Securities Act.                   

 (g)   The Person is an investment company registered under the Investment
Company Act of 1940 or a business development company as defined in section
2(a)(48) of that Act.

 (h)   The Person is a small Business Investment Company licensed by the U.S.
Small Business Administration under section 301(c) or (d) of the Small Business
Investment Act of 1958.

 (i)   The Person is an employee benefit plan within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, if the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors.

 (j)   The Person is a private business development company as defined in
section 202(a)(22) of the Investment Advisers Act of 1940.

 (k)   The Person is an organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.

--------------------------------------------------------------------------------



 (l)   The Person is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of the Commission under the Securities Act.

 (m)   The Person is an entity in which all of the equity owners are accredited
investors (i.e., all of the equity owners meet one of the tests for an
accredited investor).

 If an individual Person qualifies as an accredited investor, such individual
may purchase the Shares in the name of his or her individual retirement account
(“IRA”).

--------------------------------------------------------------------------------



Exhibit B

Secured Convertible Note

--------------------------------------------------------------------------------



Exhibit C

Consulting Agreement



--------------------------------------------------------------------------------



Exhibit D

Certificate of Designations and Preferences of Series A Preferred Stock

--------------------------------------------------------------------------------



Exhibit E

Escrow and Holdback Agreement

